*1066The jury was instructed not to consider a count of robbery in the second degree if it convicted defendant of robbery first. A new trial is granted with respect to robbery second, count two of the indictment. The judgment on count one is reduced from a conviction for robbery in the first degree to the lesser included offense of robbery in the third degree (CPL 470.15 [2] [a]) and the defendant remanded for resentencing. The fourth count, criminal possession of a weapon in the fourth degree, is dismissed. (Appeal from judgment of Erie County Court, Maas, J. — robbery, first degree, and another offense.) Present — Den-man, J. P., Boomer, Pine, Lawton and Schnepp, JJ.